—Order, Supreme Court, New York County (Paula Oman-sky, J.), entered September 4, 2001, which denied plaintiff’s motion to vacate a judgment entered upon her default dismissing the complaint, unanimously affirmed, without costs.
Vacatur of the default judgment entered against plaintiff was properly denied since plaintiff failed to demonstrate a reasonable excuse for her failure to appear, either pro se or by counsel, in opposition to defendant’s summary judgment motion. It does not avail plaintiff to attempt to excuse her default by claiming that she was unable to retain new counsel to appear in her stead by the final return date of defendant’s summary judgment motion, and her proffered excuse for not appearing herself, i.e., that illness prevented her from doing so, is unsupported by any medical documentation (see Matter of Male J., 214 AD2d 417). Nor did plaintiff make the necessary showing that she possessed a meritorious cause of action (see Polir Constr. v Etingin, 297 AD2d 509, 511). Indeed, plaintiff in her own deposition testimony acknowledged that, at the time of the alleged assault upon her, her former building *30superintendent, upon whose conduct the complaint against defendant is premised, had not been in defendant’s employ for some five years. Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.